Citation Nr: 1522182	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-25 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


 
THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Navy from August 1959 to July 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Although the RO has reopened the claim of service connection for a low back disorder and denied entitlement on the merits, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the matter has been characterized as noted on the title page of this decision.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.  At that time, the Veteran submitted evidence and with a waiver of the RO's initial consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board notes that the Veteran was initially represented by the American Legion.  During the pendency of the appeal, an unaccredited representative named Joy Ross submitted numerous documents on the Veteran's behalf.  A letter was sent to the Veteran in April 2014 to clarify whether he wanted to appoint Ms. Ross as his new representative.  VA subsequently received an April 2014 letter from Ms. Ross in which she stated her intent to withdraw from her role as an "active advocate" for the Veteran.  Later in April 2014, the Veteran informed VA that he wished to proceed as a pro se claimant.  Subsequently, in November 2014, the Veteran appointed the Disabled American Veterans as his representative.

The issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a left knee disorder was raised in a statement received in January 2012.  However, the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back injury.  The Veteran was notified of the decision and he did not appeal or submit new and material evidence within one year of the decision.

2.  The evidence received since the February 2009 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.

3.  The Veteran's low back disorder, diagnosed as degenerative spondylosithesis, is related to his military service.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied a claim for service connection for a back injury is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the February 2009 rating decision is new and material, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's low back disorder, diagnosed as degenerative spondylosithesis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Analysis

The RO denied the Veteran's claim for service connection for a back injury in a February 2009 rating decision.  In particular, the RO noted that the Veteran's service treatment records included a diagnosis a of a lumbosacral strain, but also observed that a subsequent separation examination found that his spine was normal.  The RO determined the condition had resolved with no chronic lumbar spine disability.  

The Veteran was notified of the decision and his appellate rights in February 2009.  However, the Veteran did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the February 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

At the time of the February 2009 rating decision, the evidence of record included the Veteran's service treatment records and his December 2008 claim.  In his claim, the Veteran asserted that he had sustained back injuries during service in December 1961 and July 1973.  The service treatment records show that the Veteran was described as having a spinal cyst in September 1960.  In March 1961, a cyst in the coccygeal area was noted, and a pilonidal cyst was documented in November 1961.  The Veteran later had pain in the right lower quadrant and a spasm of the right rectus muscle in December 1961, which was partly attributed to exercise.  On July 8, 1963, he was assessed as having a lumbosacral spine sprain.  However, on the same day, the Veteran was examined and found physically qualified for release from active duty.  Two days later on July 10, 1963, the Veteran's separation examination did not document any spine abnormalities.

The evidence submitted after the February 2009 rating decision includes the April 2015 hearing transcript; the Veteran's statements; lay statements from the Veteran's family and friends; private treatment records; VA treatment records; a March 2009 opinion from Dr. E. (initials used to protect privacy); opinions from Dr. B. dated in April 2011 and February 2012; a September 2011 VA examination; and an October 2011 VA medical addendum opinion.  The Veteran now asserts that he injured his back on three separate occasions during service.  See October 2012 statement in support of claim.  He testified that his back still bothered him after discharge and that he aggravated his injury by pushing a wheelbarrow.  See April 2014 Hearing Transcript (Tr.), page 7; October 2012 statement in support of claim.  The Veteran, along with his family and friends, stated that he has suffered from persistent low back pain since service, he received treatment for his back complaints only a few weeks after discharge, and before a 1982 surgery, he required hospitalization for his back at least once a year as well as numerous chiropractor visits.  See October 2012 statement in support of claim; July 2011 statements from R.W. and V.A.; August 2011 statement from E.O.; September 2012 Statement from the Veteran's wife; September 2012 statement from T.M.  The Veteran testified that records of this treatment were unavailable.  See Tr., page 10.   

The available private treatment records show that the Veteran received continuous treatment for low back pain beginning in September 1982.   The Veteran underwent lumbar percutaneous discectomy surgery in October 1982, and he subsequently had five other surgeries related to his low back.  He received various diagnoses for his symptoms, including low back pain, a lumbar bulging disc, recurrent lumbar disc herniation, lumbar stenosis, and lumbar radiculopathy.  In addition, an April 2004 clinic note from Dr. E. stated that the Veteran had degenerative spondylosithesis.  The September 2011 VA examiner also diagnosed the Veteran with chronic back pain and intervertebral disc disorder with myelopathy in the thoracic region.  The examiner additionally noted that the imaging studies of the Veteran's thoracolumbar spine documented arthritis.  In a February 2012 letter, Dr. B stated that it was more likely than not that the Veteran's back complaints were definitely linked to his military service.  
  
The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service for a low back disorder.  The private treatment records demonstrate that the Veteran has a current low back disorder.  In addition, the letter from Dr. E. and Dr. B. indicate that there is relationship between the Veteran's current low back disorder and his period of active service.  Such evidence related to previously unestablished facts and raises a reasonable possibility of substantiating the claim.  Moreover, the evidence is presumed credible for reopening purposes.  See Justus v. Principi, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been submitted, and the claim is reopened.  38 C.F.R. § 3.156(a).

Turning to the merits of the claim, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity during service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board initially notes that the Veteran has established the first two elements necessary for service connection.  The medical evidence of record supports the conclusion that the Veteran has a current disability.  His service treatment records also document that he sustained a lumbosacral strain in service.  Thus, the remaining question is whether the Veteran's current low back disorder is related to his injury during his military service.

The September 2011 VA examiner originally opined that the Veteran's claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained her opinion, reasoning that it was at least as likely as not that the Veteran's initial injury to his back in the Navy led to a "cascade of disc disease" that resulted in his current disability.  In rendering this opinion, the examiner had not reviewed the claims file, but she had documented the Veteran's reported medical history and reviewed his medical records.  Her report also suggests that she was aware of the significant events and dates of treatment for the Veteran's low back both during service and after discharge.  

The same examiner offered an addendum opinion in October 2011, stating that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  However, the Board finds that this opinion has limited probative value.  The examiner noted that she had reviewed the claims file and acknowledged that the Veteran had been diagnosed with a lumbar spine sprain on July 8, 1963.  Nevertheless, she stated that it was obvious that this injury was not significant, as it was not recorded on the separation examination conducted two days later.  The examiner did not provide any additional explanation as to why this fact was significant.  Nor did she discuss how the Veteran's current diagnosis would generally present or develop.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The examiner also did not mention or explain the discrepancy in the record created by the other July 8, 1963, service treatment record that described the Veteran as fit for discharge, despite the fact that the Veteran's low back pain and lumbar spine sprain were documented on the same day.  Furthermore, the examiner did not note that the Veteran received treatment for a spinal cyst in September 1960.  

The examiner also found it noteworthy that the Veteran did not have any available medical records until September 1982, concluding that he did not seek medical treatment before this time.  In making this observation, the examiner did not address the Veteran's contentions that he had continuous low back pain since discharge and was hospitalized numerous times before his documented treatment in 1982.  The Board notes that these assertions were available to the examiner both within the statements included in the claims file and the September 2011 medical history that she had previously recorded.  Moreover, the examiner did not address why her previous theory that one spinal injury could cause a cascade of disc disease had become implausible.  Thus, the Board finds that the October 2011 medical opinion has very limited probative value.

The Veteran's private treatment records also contain a March 2009 opinion from Dr. E. written in a clinic note.  Dr. E. opined that the Veteran's condition began when he was in the Navy, later elaborating that the Veteran's chronic back condition stemmed from his time in the Navy.  Dr. E. rationalized his opinion by noting that the Veteran experienced low back problems in the Navy and continued to require treatment since he left the military.  The Board finds that this opinion is highly probative because it is based on clinical data and other rationale.  In addition, his conclusion is supported by the evidence of record.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Unlike the October 2011 VA examiner, Dr. E. addressed the Veteran's statements that he experienced low back pain during service and after discharge.  

The Veteran's private doctor, Dr. B., also provided an opinion on the question of nexus in April 2011.  Dr. B. stated that it was very possible that the Veteran's back problems may have begun during his service.  In his rationale, Dr. B. acknowledged that the Veteran had experienced extensive degenerative problems since discharge, but he noted that the records indicated that the Veteran's back problems began in 1961.  Before reaching this conclusion, Dr. B. stated that the Veteran had back pain with a spasm in service.  The Board notes that the service treatment record from December 1961 stated that the Veteran had a spasm in the rectus muscle and pain in the right lower quadrant.  Given the speculative language of this opinion and the factual inaccuracy, the Board finds that this opinion also has limited probative value.
 
In February 2012, Dr. B. provided a second opinion on whether the Veteran's low back disorder is related to military service.  As noted above, Dr. B. opined that it was more likely than not that the Veteran's back complaints were definitely linked to his military service.  Dr. B. stated that he was an expert in orthopedic surgery, that he had reviewed the Veteran's service treatment records, and that he had a long history of treating the Veteran.  However, the Board again finds that Dr. B.'s opinion has limited probative value because he provided limited rationale for his conclusion, only noting the records he reviewed and his relationship to the Veteran.

The Board also finds that the Veteran has provided competent and credible statements that his symptoms of low back pain have continued since his discharge from service.  The Veteran is competent to describe the onset and continuation of his low back pain, as pain is an observable symptom within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran also testified that he was unable to obtain medical records documenting treatment for his low back after discharge.  Tr., page 10.  This contention is supported by the September 2012 statement from E.O., the Veteran's sister, who stated that the Veteran was treated from 1963 until 1982 at two separate private hospitals, but that these records were destroyed after 10 years.  Statements from the Veteran and his friends and family have been consistent regarding his continuous back pain since discharge.  There is simply no reason to doubt the credibility of these lay statements other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Based on the foregoing, the evidence of record is at least in equipoise as to whether the Veteran's low back disorder, diagnosed as degenerative spondylosithesis, is related to the Veteran's period of active service.  Accordingly, the Board concludes that entitlement to service connection for a low back disorder is warranted.


ORDER

The claim of entitlement to service connection for a low back disorder is reopened.

Entitlement to service connection for a low back disorder, diagnosed as degenerative spondylosithesis, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


